Case 1:21-cv-04823-JGK Document 12 Filed 07/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

weneen wnnnen KR
NAMEL NORRIS,
Plaintiff,
21 civ 4823 (JGK)
-against-
FARCIERT, INC., et al.,
Defendants,
sees x
ORDER

A peestotion conference will be held on Thursday, August 5, 2021, at 3:00pm. Dial-
in: 888 363-4749, with access code 8140049,

The clerk shall close docket entry 11 as a letter motion.

Or glely

i SOHN G. KOELTL
uNtrép STATES DISTRICT JUDGE

SO ORDERED.

Dated: New York, New York
July 26, 2021

 
